Citation Nr: 1547485	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide. 

2. Whether new and material evidence has been received to reopen a claim of service connection for spondylolisthesis with bilateral pars inarticularis defect (back condition) and if so, whether service connection is warranted.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity, as secondary to diabetes. 

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, as secondary to diabetes.



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2011, the RO issued a rating decision that reopened and denied the Veteran's claim of service connection for a back condition, and denied the Veteran's newly filed claim of service connection for diabetes. Subsequently, in a separate March 2012 rating decision, the RO also denied the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities. 

The Veteran, through his representative at the time, filed a notice of disagreement (NOD) and substantive appeal (VA Form 9) to the RO's denial of his claims, and they are appropriately before the Board for appellate review. 

In characterizing the issue of service connection for a back condition on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.



The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the possible etiology of his back disability.

2. The Veteran was not exposed to any herbicides, to include Agent Orange, during his tour serving aboard the USS Intrepid (CVS-11) during the Vietnam era.

3. The evidence of record does not rise to the level of equipoise as it relates to the in-service incurrence or injury of the Veteran's diabetes.

4. The evidence of record does not rise to the level of equipoise that the Veteran currently suffers from peripheral neuropathy of the upper or lower extremities, or that such neuropathy is related to service.  


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for a back condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. The criteria for entitlement to service connection for diabetes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).

3. The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met. 38 U.S.C.A. §§ 101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4. The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A. §§ 101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  As will be explained below, the evidence of record does not rise to the level that triggers the VA's duty to provide an examination under McLendon.  

New & Material Evidence - Back Condition 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran was first denied his claim of service connection for a back condition in June 1977. In that decision, the VA found that the record failed to show any in-service incident/injury that caused the Veteran's currently diagnosed back condition. Specifically, the RO noted that there was nothing in the Veteran's service treatment record regarding a back injury, and that the Veteran failed to provide any specific instances during service that he incurred his injury. As such, the preponderance of evidence was against the finding of service connection for the Veteran's back condition. The Veteran did not pursue any further appeals, and the June 1977 decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In July 2011, the Veteran applied to reopen the claim, along with filing a new claim for service connection for diabetes. In December 2011, the RO reopened the claim, stating that new and material evidence had been submitted; however, ultimately denied service connection for the Veteran's back condition. The Veteran, this time, filed a timely NOD and VA Form 9. 

New evidence received subsequent to the June 1977 rating decision includes the Veteran's lay statements and statement from the Veteran's representative. Of particular note is the Veteran's statement regarding a fall while working on a ship during his tour in Vietnam where he allegedly fell on his tailbone, and hurt his back. The Veteran noted that his STRs do not reflect this injury because he did not report the injury/incident to sick-call; however, he claims that this is the cause of his current back condition. To this end, the Veteran has also submitted a private medical opinion from his treating physician that notes that the Veteran had suffered from a back condition for many years, ever since his accident. 

The Board finds such evidence as both new and material. A review of the evidence of record prior to the 1977 decision, revealed no such statement from the Veteran's regarding the in-service incurrence of his back condition. Likewise, there was no evidence of a plausible link between that alleged injury and his current condition, as was provided by the private physician's opinion. As such, both pieces of evidence must be considered new and material, as they rise the possibility of in-service injury/incident, and a plausible relationship between his claimed condition and his military service. This evidence at least meets the low threshold of Shade. 24 Vet. App. 110 (2010). Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a back condition has been submitted, and the claim is reopened. 38 C.F.R. § 3.156.  

Service Connection - Diabetes Mellitus, Type II

The Veteran claims that his currently diagnosed diabetes mellitus, type II (diabetes), is related to his military service. Specifically, the Veteran claims that while serving aboard the USS Intrepid (CVS-11) in the waters off of Vietnam, he was exposed to herbicides, to include Agent Orange, and that such exposure caused his diabetes. Although diabetes is one of the disorders presumptively linked to herbicide exposure and presumed to have occurred in veterans of the Vietnam era, the Veteran did not serve "in country" in Vietnam, or in any qualifying inland waterways, nor has he reported at any time since filing of the claim or otherwise that he stepped on the landmass of Vietnam. Additionally, there is no competent evidence indicating that his disability was otherwise caused by any incident during his military service. Therefore, the preponderance of the evidence is against the claim and the appeal will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are, however, statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. 
§ 3.303(d) (2013). Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. Among the diseases is Type II diabetes (also known as diabetes mellitus type II). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied , 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997). For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307and 3.309. See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k. VA's Compensation and Pension Service identify such Navy vessels that conducted operations on the inland brown water of Vietnam which are subject to the presumption of exposure to herbicides. 38 C.F.R. § 3.307; see also Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.
gov/bl/21/rating/ VENavyShip.htm (updated January 2014) and http://www.public
health.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.

Inquiries made to the Department of the Navy confirm that the Veteran served on the USS Intrepid (CVS-11) while it was deployed in the official waters of the Republic of Vietnam in October 1968 to November 1968. However, according to the list compiled by the VA Compensation and Pension Services, the USS Intrepid is not recognized as one of the vessels as having conducted "brown water" operations in the inland waterways of Vietnam during the entire Vietnam era, to include the time the Veteran served onboard. In exhausting all possible avenues of evidence, the VA also contacted the appropriate record repositories such as the Joint Services Record Research Center (JSRRC) to obtain any records related to herbicide exposure or in-land service by the Veteran or the USS Intrepid. Again, no available record offered any confirmation of potential exposure to herbicides by the Veteran or the USS Intrepid. 

Additionally, the Veteran has not provided any additional support to his claim that he was present within the borders of Vietnam, or conducted brown water operations. In fact, the Veteran has not provided any additional information or accounts on the specific time, situation, or fashion in which he would have come to be exposed to chemical compounds such as herbicides during his service. This lack of supporting evidence fails to demonstrate the Veteran was exposed to herbicides while in-service. Accordingly, the Veteran cannot be considered to have "service in the republic of Vietnam," for the purposes of establishing a presumption for herbicide exposure. See Haas v. Peake, 525 F.3d 1168.

The Board notes that diabetes can also be presumptively service-connected under 38 C.F.R. § 3.303(b) (2015). Certain chronic disabilities, such as diabetes mellitus, type II, is presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). Service connection is established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2013) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The Veteran's in-service treatment records show no complaints, treatments or diagnoses of diabetes during his service. Similarly, his separation medical examinations noted no diagnosis of diabetes, and there is no evidence that the Veteran was diagnosed with diabetes within one year of service separation. In fact, the first documented diagnosis in the Veteran's file regarding diabetes is in treatment records in March 2009, which noted a diagnosis of diabetes six weeks prior; this is more than three decades after his discharge from active service. Therefore, the Veteran enjoys no presumption provided by law or regulation in 38 U.S.C.A. § 1116(f) or 38 C.F.R. § 3.307(6)(iii). 

However, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. The Board will therefore also analyze the Veteran's claim using direct service connection as required by Combee v. Brown, 34 F.3d 1039, 1043-1044  (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

While current VA and private medical treatment records in the Veterans claims file demonstrate a current diagnosis of diabetes mellitus, type II, the evidence fails to reach equipoise regarding the latter two elements requisite for a successful claim for service connection. Specifically, the Veteran has not demonstrated, and the evidence of record fails to provide any in-service incident/incurrence of diabetes, and there is no competent evidence with regards to any etiological connection between his military service and his current condition.   

The Veteran's only claim of an in-service incurrence (factor 2) of his diabetes was his exposure to herbicides during service. As the Board has explained in the preceding paragraphs, there is no evidence to show that the Veteran was ever exposed to herbicides, to include Agent Orange, during his service onboard the USS Intrepid. The Board obtained and reviewed available service personnel records and STRs and have found no evidence the supporting the claim that personnel from the USS Intrepid, including the Veteran, were exposed to herbicides while serving in the waters of the Republic of Vietnam. Finally, STRs noted no evidence of a diagnosis of diabetes during service. 

While lay testimony can be in itself competent and credible to provide sufficient support for a claim of service connection, the Veteran has not provided any such statements. Since the Veteran does not contend that his diabetes is related to his active duty service, other than as due to herbicide exposure, he has not produced any competent or credible evidence linking the his diabetes, to his active duty service. Therefore, service connection on a direct basis must be denied.

As a final matter, the Board notes that the Veteran has/was not afforded a VA Compensation and Pension (C&P) examination to assess any potential nexus between the Veteran's current condition and his service. A medical examination addressing the Veteran's claim for diabetes mellitus, type II, is unnecessary in this case because there is no credible evidence of an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation (McLendon element (2)). Furthermore, there is no indication that the current disability may be related to an in-service event (McLendon element (3)). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has not been triggered. 38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the Veteran's claim for service connection for diabetes mellitus, type II, must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the evidence does not rise to that level. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection - Peripheral Neuropathy (Upper & Lower) Extremities

The Veteran claims that his alleged peripheral neuropathy of his upper and lower extremities is the result of his diabetes. As a preliminary matter, the Board notes that, as decided above, the Veteran's claimed diabetes is not service-connected; therefore, secondary service connection is not a viable theory of entitlement. Turning to a direct method to establish service connection, the Board finds that the the evidence does not rise to the level of equipoise that the Veteran currently suffers from a diagnosis of peripheral neuropathy, or that any such neuropathy is related to military service. Accordingly, the Veteran's claim must be denied.  

As noted earlier, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question that must be addressed is whether the Veteran has a current disability of peripheral neuropathy of the upper and/or lower extremities, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that a close review of the competent evidence of record, to include VA and private treatment records, and lay statements, reveal no actual diagnosis of peripheral neuropathy. As such, without any evidence of an actual current disability, this inquiry cannot proceed, and the Veteran's claim for service connection must be denied. Moreover, the evidence of record also does not rise to the level of equipoise as to the element of service incurrence or any nexus between asserted peripheral neuropathy and service, particularly as the Veteran's diabetes is not being service-connected and exposure to herbicides has not been established. The Board can discern no other theory of entitlement based on the current record, nor how the evidence of record would trigger VA's duty to assist by providing a medical examination and opinion.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case as it relates to diabetes and peripheral neuropathy does not reach the level of equipoise. See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

ORDER

The application to reopen a claim of entitlement to service connection for a back condition is granted.

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for peripheral neuropathy of the upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremity is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of service connection for a back condition. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In disability compensation claims, the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Here, the Veteran's has produced new and material evidence that not only alleges an in-service injury, but also a plausible connection between the Veteran's current diagnosed back condition and his claimed in-service fall/injury. During the pendency this appeal, the Veteran has submitted consistent and credible statements regarding a fall and injury to his back/tailbone during his military service, specifically while he was serving on the deck of the USS Intrepid. As noted above, the Veteran claims that he severely injured his back in that fall, however, he did not report the incident to any officers, or seek treatment in the ships infirmary. While STRs fail to confirm such injury, the Board finds that the Veteran has been consistent with his reports regarding this incident/injury and is considered credible, and in-turn establishing an in-service injury to his back. 

The new and material evidence submitted since the Veteran's 1977 rating decision, also includes a medical opinion regarding the Veteran's current back condition which is diagnosed as spondylolisthesis with bilateral pars inarticularis defect. The Veteran's private treating physician Dr. P. H. noted in a medical opinion letter dated May 2012, that the Veteran had been suffering from his back condition for years and that it was the result of a past accident. The Board notes that such an opinion, because of its ambiguity of referring to an "accident" generally, may not be sufficient to be dispositive to the inquiry of nexus for the purposes of establishing service connection. However, such evidence is certainly sufficient to meet the low threshold of McLendon, and trigger the VA's duty to afford the Veteran's a C&P examination regarding this claim for a back condition. 

As such, the Board finds that in light of the medical evidence, and the Veteran's lay statements, the evidence in the claims file is sufficient in indicating that there is a possibility that the Veteran's condition is related to his military service. See McLendon, 20 Vet. App. 79 (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate a claimed disability may be associated with military service for a VA examination). Therefore, since the Veteran has not been afforded a C&P examination, this issue must be remanded to obtain a medical nexus opinion concerning the determinative issue of an etiological relationship between his military service and his current disability. Id. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back condition that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA examiner to ascertain the nature and etiology of his back condition, addressing whether the Veteran's current back disorder is related to, or was caused/aggravated by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

The examiner is asked to also address the private treatment records provided in the claims file, to specifically include the opinion by the Veteran's treating physician Dr. P. H., that the Veteran's condition had its onset after his accident, and had been bothering him for years. 

With regards to the Veteran's claims of an in-service injury, the Board finds the Veteran's contention to be credible with regards to the fact that he fell on his tailbone during service while working on the USS Intrepid. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


